Citation Nr: 0007578	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-11 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether there was a timely request for waiver of recovery of 
an overpayment of nonservice-connected death pension benefits 
in the amount of $940.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran apparently served on active duty from August 1940 
to June 1945.  He died in October 1987.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1998 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Debt Management Center in 
St. Paul Minnesota.  Thereafter, the appellant's case was 
referred to the Committee on Waivers and Compromises 
(Committee) at the Regional Office (RO) in Winston-Salem, 
North Carolina (RO), which certified the appellant's appeal 
to the Board.


REMAND

A preliminary review of the record shows that the RO denied 
the appellant's request for a waiver of recovery of an 
overpayment of death pension benefits because she submitted 
her application more than 180 days after her receipt of 
notice of the indebtedness.  Under applicable law, a request 
for waiver of recovery of an overpayment of any benefit will 
be considered only if received within 180 days following the 
date of notice of the indebtedness, and notice of the right 
to request waiver, by the VA to the debtor.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.963 (1999).

The record includes a letter dated May 17, 1997, in which the 
RO informed the appellant that her monthly pension benefit 
was being reduced.  There is also a letter dated May 17, 
1997, in which the Debt Management Center (DMC) in St. Paul, 
Minnesota, informed the appellant that the adjustment in her 
benefits had created an overpayment of $940.00, and of her 
rights with regard to repayment and waiver.

By a January 1998 Decision on Waiver of Indebtedness, the 
Committee at the DMC denied the appellant's request for 
waiver because of her failure to submit her application for 
waiver within 180 days of the date of the notification of 
indebtedness.  Additionally, the Decision on Waiver of 
Indebtedness showed that the appellant's request for waiver 
was received on December 23, 1997.  By letter dated the same 
day the DMC notified the appellant that her request for 
waiver of pension indebtedness of $940.00 had been denied.  

The Board notes that the December 23, 1997 request for waiver 
is not contained in the claims file.

On April 27, 1998, the appellant submitted a notice of 
disagreement with the January 1998 denial of her waiver.  She 
contended that she had submitted an application for waiver on 
July 17, 1997.  In support of her contention she enclosed a 
copy of a VA Form 20-5655, which indicated in Block 36 that 
she did request to "be considered for a waiver of my 
indebtedness to DVA based on my lack of sufficient income to 
repay."

The appellant also submitted a copy of a letter from her 
service representative to the DMC, dated December 17, 1997, 
in which the representative indicated that their office also 
had a copy of the above-referenced VA Form 20-5655, dated 
July 1997.  Furthermore, the representative indicated that 
the DMC apparently had such a document on file but there was 
a question as to whether the above-quoted language was 
contained on the form submitted in July 1997.  

The Board notes that neither the VA Form 20-5655 supposedly 
received by the DMC in July 1997 nor any other communications 
from the appellant and/or her representative to the DMC are 
contained in the claims file.  

The determinative question presented by this record is the 
date of receipt by VA of the request for waiver.  The current 
record does not reflect a document that could be deemed a 
request for a waiver received within 180 days of the May 17, 
1997 notification letter.  However, the appellant and her 
representative have reported the existence of a document that 
would constitute a request for waiver, however, the actual 
document is not of record.  The Board is not prepared to 
proceed without at least a further effort to ascertain the 
whereabouts of this reported document as well as the actual 
document reportedly received by the DMC in December 1997.

The Board also notes that a bulletin issued by the VA Office 
of Financial Policy in May 1999 provides a new procedure for 
waiver requests referred by the Veterans Benefits 
Administration Debt Management Center (DMC) to the Committees 
on Waivers and Compromises.  In any decision where the 
timeliness of a waiver request is at issue, the DMC will 
provide verification of the date on which the initial notice 
of indebtedness and the right to request waiver were sent to 
the debtor.  The DMC will provide this verification by 
following specific procedural steps identified in the 
bulletin.  See OF Bulletin 99.GC1.04 (May 14, 1999).  

Accordingly, the case is remanded for development as follows:

1.  The RO should obtain and associate 
with the claims file the following 
documentation:  (a) a signed, written 
certification from DMC identifying the 
date of dispatch of notice of 
overpayment; (b) a printout of the screen 
from the Centralized Accounts Receivable 
Online System that indicates the date of 
dispatch of the DMC's initial notice to 
the appellant, with an accompanying 
statement explaining the details of the 
screen; (c) a copy of the type of form 
letter sent to the appellant; and (d) a 
copy of any correspondence received from 
the appellant in response to the initial 
notice of indebtedness and the right to 
request waiver.  See OF Bulletin 
99.GC1.04 (May 14, 1999)  [Emphasis 
added].  The requested correspondence 
should include the VA Form 20-5655, 
reportedly received in July 1997, as well 
as the document reportedly received on 
December 23, 1997, that has been 
identified as the request for waiver.

In the event that the RO cannot obtain 
all of the aforementioned information, it 
should so document in the claims file.

2. When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant 
should be furnished a supplemental 
statement of the case, and be afforded 
the appropriate length of time in which 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




